Fourth Court of Appeals
                               San Antonio, Texas
                                    February 15, 2019

                                   No. 04-18-00575-CV

                               Charles Victor WILLIAMS,
                                        Appellant

                                            v.

                                   Scott STILES, et al.,
                                         Appellees

                From the 131st Judicial District Court, Bexar County, Texas
                             Trial Court No. 2018-CI-06819
                       Honorable Norma Gonzales, Judge Presiding


                                     ORDER
      The appellees’ motion for withdrawal of counsel is hereby GRANTED.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court